DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on January 25, 2022. The application contains claims 1-23: 
Claims 21 and 22 are newly added by Applicant
Claims 4-6, 10, 11, 20 are cancelled by Applicant
Claim 23 is added in the Examiner’s Amendment
Claim 21 is cancelled in the Examiner’s Amendment
Claims 1-3, 7-9, 12-19, 22, 23 are allowed

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by email on February 04, 2022 following a telephone interview with HUNTLEY, DAVID (Reg. No. 40309) on February 04, 2022. The examiner-initiated interview summary, the examiner’s amendment, and the email authorization for entry of the examiner’s amendment have all been attached to this office action.

Examiner’s Amendment, the content of which has also been enclosed as follows: 

Examiner’s Amendment to the Claims
1. (currently amended) A computer-implemented method for processing web documents, comprising:
applying a machine-trained model to a set of document units to produce topic information, each document unit including at least a portion of at least one web document that is accessible via a wide area network, the document units corresponding to different domains, 
said applying involving processing tokens included in each document unit to identify one or more topics that are expressed by each document unit, without regard to how said one or more topics are related to each other; 
generating count information based on the topic information by:
for a set of candidate topics, counting a number of times each topic in the set of candidate topics occurs within the set of document units; and
for a plurality of pairings of topics in the set of candidate topics, counting a number of times each pairing of topics occurs within the set of document units; 
storing the count information in a data table;
generating conditional probability information based on the count information, an instance of conditional probability information describing a probability that a first topic will appear within a given document unit, given an assumed appearance of a second topic in the given document unit, and a probability that the second topic will appear within the given document unit, given an assumed appearance of the first topic;

providing an application system that is configured to use the graph data structure to provide a computer-implemented service to a user,
wherein said generating the conditional probability information generates the instance of conditional probability information by:
dividing a number of times that the first topic and the second topic co-occur within the document units by a number of times that the second topic occurs within the document units, to produce a first conditional probability score; and
dividing the number of times that the first topic and the second topic co-occur within the document units by a number of times that the first topic occurs within the document units, to produce a second conditional probability score,
wherein said formulating includes, based on a determination that the first conditional probability score or the second conditional probability score is above a prescribed threshold value, and the first conditional probability score and the second conditional probability score are not both above the prescribed threshold value, and the first conditional probability score and the second conditional probability score are not both below the prescribed threshold value, determining that the second topic has a child relationship with respect to the first topic, or the first topic has a child relationship with respect to the second topic,
wherein a co-occurrence of the first topic and the second topic within the document units, on basis of which the instance of conditional probability information is generated, is weighted by a weighting factor that depends on a document scope in which the first topic and the second topic occur together. 

2. (original) The computer-implemented method of claim 1, wherein at least one document unit in the set of document units corresponds to a single web document.   

3. (original) The computer-implemented method of claim 1, wherein at least one document unit in the set of document units includes at least two web documents, a first web document in said at least two web documents having a link to another web document in said at least two web documents.

Claims 4-6. (canceled).

7. (original) The computer-implemented method of claim 1, wherein the application system uses the conditional probability information to interpret an input message provided by the user.

8. (original) The computer-implemented method of claim 7, wherein the application system is configured to:
interpret the input message by identifying at least one topic associated with the input message; and 
interrogate the graph data structure to find at least one topic that is related to the input message.  

9. (currently amended) One or more computing devices for processing an input message submitted by a user, comprising:
hardware logic circuitry, the hardware logic circuitry including: (a) one or more hardware processors that perform operations by executing machine-readable instructions stored in a memory, or 
receiving the input message submitted by the user via a computer network;
generating a response to the input message using an application system provided by the hardware logic circuitry, 
the application system generating the response by leveraging conditional probability information produced by a process that involves:
applying a machine-trained model to a set of document units to produce topic information, each document unit including at least a portion of at least one web document that is accessible via a wide area network, the document units corresponding to different domains,
said applying involving processing tokens included in each document unit to identify one or more topics that are expressed by each document unit, without regard to how said one or more topics are related to each other; 
generating count information based on the topic information by:
for a set of candidate topics, counting a number of times each topic in the set of candidate topics occurs within the set of document units; and
for a plurality of pairings of topics in the set of candidate topics, counting a number of times each pairing of topics occurs within the set of document units; 
storing the count information in a data table;
generating the conditional probability information based on the count information, an instance of conditional probability information describing a probability 
formulating the conditional probability information in a graph data structure, the graph data structure including a plurality of nodes and a plurality of edges, the plurality of nodes representing the topics in the set of candidate topics, and each edge that connects two nodes expressing a hierarchical relationship between two topics respectively associated with the two nodes,
wherein said generating the conditional probability information generates the instance of conditional probability information by:
dividing a number of times that the first topic and the second topic co-occur within the document units by a number of times that the second topic occurs within the document units, to produce a first conditional probability score; and
dividing the number of times that the first topic and the second topic co-occur within the document units by a number of times that the first topic occurs within the document units, to produce a second conditional probability score,
wherein said formulating includes, based on a determination that the first conditional probability score or the second conditional probability score is above a prescribed threshold value, and the first conditional probability score and the second conditional probability score are not both above the prescribed threshold value, and the first conditional probability score and the second conditional probability score are not both below the prescribed threshold value, determining that the second topic has a child relationship with respect to the first topic, or the first topic has a child relationship with respect to the second topic,
wherein a co-occurrence of the first topic and the second topic within the document units, on basis of which the instance of conditional probability information is generated, is weighted by a weighting factor that depends on a document scope in which the first topic and the second topic occur together.
 
10. (canceled).

11. (canceled).   

12. (previously presented) The one or more computing devices of claim 9, wherein the application system is configured to use the conditional probability information to interpret the input message.   

13. (original) The one or more computing devices of claim 12, wherein the application system is configured to interpret the input message by identifying at least one topic associated with the input message, and interrogating the graph data structure to find at least one topic that is related to the input message.
 
14. (original) The one or more computing devices of claim 9, wherein the application system includes a response-formulating mechanism that incorporates information imparted by the graph data structure, and wherein the response-formulating mechanism is configured to interpret the input message based on the information imparted by the graph data structure.   

15. (original) The one or more computing devices of claim 9, wherein the application system uses the conditional probability information, in part, as weighting factors in a process of ranking web documents using a random walk algorithm.

16. (previously presented) The one or more computing devices of claim 9, wherein the application system is configured to use the conditional probability information, in part, to modify an existing knowledge graph by adding at least one node to the existing knowledge graph, or at least one edge to the existing knowledge graph, or said at least one node and said at least one edge to the existing knowledge graph.

17. (previously presented) The one or more computing devices of claim 9, wherein the application system is configured to use the conditional probability information, in part, to find at least one item that matches an input query submitted by a user, or a current context that affects the user, or the input query and the current context.   

18. (original) The one or more computing devices of claim 9, wherein the application system is configured to use the conditional probability information, in part, to store a document at an identified location in a data store.

19. (currently amended) A computer-readable storage medium for storing computer-readable instructions, the computer-readable instructions, when executed by one or more hardware processors, performing a method that comprises:
applying a machine-trained model to a set of document units to produce topic information, each document unit including at least a portion of at least one web document that is accessible via a wide area network, the document units corresponding to different domains,

generating count information based on the topic information by:
for a set of candidate topics, counting a number of times each topic in the set of candidate topics occurs within the set of document units; and
for a plurality of pairings of topics in the set of candidate topics, counting a number of times each pairing of topics occurs within the set of document units; 
storing the count information in a data table; and
generating conditional probability information based on the count information, an instance of conditional probability information describing a probability that a first topic will appear within a given document unit, given an assumed appearance of a second topic in the given document unit, and a probability that the second topic will appear within the given document unit, given an assumed appearance of the first topic, 
the instance of conditional probability information being produced by:
dividing a number of times that the first topic and the second topic co-occur within the document units by a number of times that the second topic occurs within the document units, to produce a first conditional probability score; and
dividing the number of times that the first topic and the second topic co-occur within the document units by a number of times that the first topic occurs within the document units, to produce a second conditional probability score; and
formulating the conditional probability information in a graph data structure, involving:

establishing a link between the first topic and the second topic based on the comparison result, the link indicating that the second topic is a child of the first topic or the first topic is a child of the second topic; and
representing the link as an edge in the graph data structure,
wherein said establishing the link establishes the link based on a determination that one of the first conditional probability score and the second conditional probability score is above a prescribed threshold value, and based on a determination that the first conditional probability score and the second conditional probability score are not both above the prescribed threshold value, and the first conditional probability score and the second conditional probability score are not both below the prescribed threshold value,
wherein a co-occurrence of the first topic and the second topic within the document units, on basis of which the instance of conditional probability information is generated, is weighted by a weighting factor that depends on a document scope in which the first topic and the second topic occur together.

20. (canceled).

21. (canceled).

22. (currently amended) The computer-implemented method of claim 1, wherein a given topic is weighted by a weighting factor that depends on a kind of informational content imparted by a document unit in which the given topic is expressed.    

23. (new) The computer-implemented method of claim 1, wherein a particular document unit includes a first web document that expresses the first topic and a second web document that expresses the second topic, wherein there is a link between the first web document and the second web document that indicates that the first web document links to the second web document or the second web document links to the first web document, and wherein the computer-implemented method includes boosting a strength of the link between the first web document and the second web document based on the instance of conditional probability information.      
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 7-9, 12-19, 22, 23 are allowable over the prior art of record. The closest prior art of record: 
	Ciulla et al. (US 20180121539 A1) teaches
a computer-implemented method for processing web documents, comprising: 
applying a machine-trained model to a set of document units to produce topic information, each document unit including at least a portion of at least one web document that is accessible via a wide area network, the document units corresponding to different domains, 
said applying involving processing tokens included in each document unit to identify one or more topics that are expressed by each document unit, without regard to how said one or more topics are related to each other; 

Marvit et al. (US 20090094233 A1) teaches:
generating count information based on the topic information by: 
for a set of candidate topics, counting a number of times each topic in the set of candidate topics occurs within the set of document units; and 
for a plurality of pairings of topics in the set of candidate topics, counting a number of times each pairing of topics occurs within the set of document units; 
storing the count information in a data table; 
generating conditional probability information based on the count information, an instance of conditional probability information describing a probability that a first topic will appear within a given document unit, given an assumed appearance of a second topic in the given document unit, and a probability that the second topic will appear within the given document unit, given an assumed appearance of the first topic; 
formulating the conditional probability information in a graph data structure, the graph data structure including a plurality of nodes and a plurality of edges, the plurality of nodes representing the topics in the set of candidate topics, and each edge that connects two nodes expressing a hierarchical relationship between two topics respectively associated with the two nodes; and 
providing an application system that is configured to use the graph data structure to provide a computer-implemented service to a user,
wherein said generating the conditional probability information generates the instance of conditional probability information by: 
dividing a number of times that the first topic and the second topic co-occur within the document units by a number of times that the second topic occurs within the document units, to produce a first conditional probability score; and 
dividing the number of times that the first topic and the second topic co-occur within the document units by a number of times that the first topic occurs within the document units, to produce a second conditional probability score;

Mizuguchi et al. (US 20120109963 A1) is newly cited to teach the following new limitations:
wherein said formulating includes, based on a determination that the first conditional probability score or the second conditional probability score is above a prescribed threshold value, and the first conditional probability score and the second conditional probability score are not both above the prescribed threshold value, and the first conditional probability score and the second conditional probability score are not both below the prescribed threshold value, determining that the second topic has a child relationship with respect to the first topic, or the first topic has a child relationship with respect to the second topic.

The reasons for allowance of these claims are that the prior art of record or any other combination thereof neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 and equivalently in independent claims 9 and 19 as follows:
 wherein a co-occurrence of the first topic and the second topic within the document units, on basis of which the instance of conditional probability information is generated, is weighted by a weighting factor that depends on a document scope in which the first topic and the second topic occur together.

Dependent claims 2, 3, 7, 8, 12-18, 22, and 23 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOQIN HU/Examiner, Art Unit 2168    

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168